Mr. Justice Waterman delivered the opinion of the Court. The judgment was entered at the February, term. At the same term appellant’s motion to set aside the judgment and restore the cause to the calendar for trial, was overruled; this motion was equivalent to a motion for a new trial. The court having overruled this motion, properly struck from the files another motion, the subject-matter of which it had previously passed upon. From the order striking this motion from the files, appellant has appealed. This was not an appeal from the judgment. ¡No appeal from the judgment has been taken. Guyer v. Wilson, 139 Ill. 392; Quinn Chapel v. Pease, 66 Ill. App. 552. There is in the record nothing showing that the judgment ought to have been set aside or a new trial granted. Perceiving no error in the record, the order of the Circuit Court striking appellant’s motion for a new trial from the files, is affirmed.